Exhibit 10.2

 

AMENDMENT TO SECURITY AGREEMENT

 

Reference is made to that certain Security Agreement dated June 29, 2001 from
The Jill Group, Inc. (“DEBTOR”) in favor of Citizens Bank of Massachusetts as
Agent (“AGENT”) for the benefit of and on behalf of Citizens Bank of
Massachusetts, HSBC Bank USA, National Association and Banknorth, N.A. (the
“SECURITY AGREEMENT”).  Capitalized terms used herein without definition shall
have the meanings ascribed to them in the SECURITY AGREEMENT.

 

WITNESSETH

 

WHEREAS, DEBTOR is executing a certain Fifth Amendment to Fifth Amended and
Restated Loan Agreement (collectively, the “LOAN AGREEMENT”) between it and
AGENT of even date relating to DEBTOR’s organizational restructuring; and

 

WHEREAS, DEBTOR has requested, and the parties have determined that in
furtherance of said restructuring it is preferential that an amendment be made
to the SECURITY AGREEMENT.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       The term “COLLATERAL” in the SECURITY
AGREEMENT shall specifically exclude all of DEBTOR’s rights in and to the
general partnership interests of J. Jill, GP, a Massachusetts general
partnership.  No other interests of the DEBTOR, including all other property and
assets of the DEBTOR shall be excluded from said SECURITY AGREEMENT.  Further,
nothing herein shall affect in any way the validity and effectiveness of all
other loan and security documents previously and currently given to the AGENT in
connection with the LOAN AGREEMENT, including an all-asset security agreement
by, and a Guaranty by, J. Jill, GP with respect to all of the OBLIGATIONS, and
all other documents, instruments and agreements set forth on the closing agenda
annexed hereto as Exhibit A.

 

Except as hereby amended, the SECURITY AGREEMENT is hereby ratified, confirmed
and republished.

 

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

Executed as an instrument under seal to be construed under the laws of The
Commonwealth of Massachusetts as of December 27, 2004.

 

WITNESS:

 

CITIZENS BANK OF MASSACHUSETTS

 

 

AS AGENT

 

 

 

/s/ Maryalice Trottier

 

By:

/s/ Lori B. Leeth

 

 

 

 

Lori B. Leeth, Senior Vice President

 

 

 

WITNESS:

 

THE J. JILL GROUP, INC.

 

 

 

/s/ Mara D. Calame

 

By:

/s/ Olga L. Conley

 

 

 

Name: Olga L. Conley

 

 

Title: EVP/Chief Financial Officer

 

--------------------------------------------------------------------------------